                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                                     CASE NO. 3:16-CV-285

SECURITIES AND EXCHANGE
COMMISSION,

                           Plaintiff,

v.                                                    ORDER APPROVING TWELFTH
                                                    APPLICATION FOR COMPENSATION
RICHARD W. DAVIS, JR.,                              TO GRIER WRIGHT MARTINEZ, PA,
                                                     ATTORNEYS FOR THE RECEIVER
                           Defendant,
and

DCG REAL ASSETS, LLC, et al.,

                           Relief Defendants.

        This matter came before the Court upon the Twelfth Application for Compensation to
Grier Wright Martinez, PA, Attorneys for the Receiver filed on July 26, 2019 (Doc. No. 267) (the
“Fee Application”) by A. Cotten Wright, as the duly-appointed receiver in the above-captioned
action (the “Receiver”), through counsel. The Court finds and concludes as follows:

        Notice of the Fee Application was served upon the parties hereto as required by law. No
party in interest filed a timely objection to the Fee Application.

       It appears that the Fee Application conforms to the Billing Instructions for Receivers in
Civil Actions Commenced by the U.S. Securities and Exchange Commission.

        Grier Wright Martinez, PA has rendered valuable services to the Receiver during this
civil proceeding, for which Grier Wright Martinez, PA has received no compensation and the
reasonable value of services as yet uncompensated is at least $5,346.00.

      Grier Wright Martinez, PA is also entitled to reimbursement of actual and necessary
expenses incurred in the administration of the receivership in the amount of $737.30.

       The Orders appointing the Receiver limit the compensation and expense reimbursement
available to the Receiver’s professionals to thirty percent (30%) of any net recovery. Therefore,
the Court approves the Twelfth Application for Compensation on the condition that any payment
by the Receiver of the compensation approved herein shall be limited 30% of the total net
amount recovered by the Receiver over the course of this case prior to deducting administrative
expenses.




                                                1
4843-2346-5378, v. 1
         IT IS, THEREFORE, ORDERED that

              1. The Fee Application is APPROVED;

              2. Grier Wright Martinez, PA is AWARDED professional fees in the amount of
                 $5,346.00 and reimbursement of expenses in the amount of $737.30; and

              3. The Receiver is AUTHORIZED, upon the Receiver’s recovery of additional
                 funds and without further order by the Court, to compensate Grier Wright
                 Martinez, PA for any approved but unpaid fees and expenses in an amount not in
                 excess of 30% of such additional funds, such that at no time shall the total
                 compensation paid to the Receiver’s professionals over the course of this case
                 exceed 30% of the total net amount recovered by the Receiver over the course of
                 this case prior to deducting administrative expenses.


SO ORDERED.



                                     Signed: August 29, 2019




                                                  2
4843-2346-5378, v. 1
